          Case 1:19-cr-00725-JPO Document 159 Filed 12/23/20 Page 1 of 2



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------X

  UNITED STATES OF AMERICA,

                        - against-
                                                                       S1 19 Cr. 725 (JPO)
  LEV PARNAS,
  IGOR FRUMAN, and                                                    NOTICE OF MOTION
  ANDREY KUKUSHKIN,

                                              Defendants.

  ----------------------------------------------------------------X

        PLEASE TAKE NOTICE that, upon the annexed declaration of Gerald B. Lefcourt,

dated December 1, 2020, and upon the exhibits attached thereto, the accompanying

Memorandum of Law in support of this motion, as well as the Declarations, Exhibits and

Memoranda of Law submitted by and on behalf of Lev Parnas and Igor Fruman, and all

pleadings and proceedings had herein, defendant Andrey Kukushkin will move this Court, before

the Honorable J. Paul Oetken, United States District Judge, at the United States Courthouse for

the Southern District of New York, located at 40 Foley Square, New York, New York, 10007, at

a date and time convenient for the Court, for an Order:

       (1)       pursuant to Rules 8(b) and 14 of the Federal Rules of Criminal Procedure granting
                 severance of Counts Four, Five and Six of the Superseding Indictment and trying
                 Mr. Kukushkin alone                                          on the basis of
                 improper joinder and in order to preserve Mr. Kukushkin’s constitutional due
                 process right to a fair trial;

       (2)       pursuant to Rule 15(a) of the Federal Rules of Criminal Procedure granting a
                 foreign deposition of Foreign National-1;

       (3)       dismissing the Superseding Indictment based the government’s breach of Mr.
                 Kukushkin’s, Mr. Fruman’s and others’ attorney-client privilege or for discovery
                 regarding same and recusal of the government’s prosecution team;
          Case 1:19-cr-00725-JPO Document 159 Filed 12/23/20 Page 2 of 2



      (4)       suppressing the fruits of the numerous searches and seizures conducted pursuant
                to search warrants, the applications for which cited, referenced, or otherwise
                relied upon Mr. Kukushkin’s, Mr. Fruman’s and others’ attorney-client privileged
                communications, including but not limited to the warrants dated October 22, 2019
                (for Mr. Kukushkin’s iCloud and           accounts), November 13, 2019 (for Mr.
                Kukushkin’s iPhone), and May 4, 2020 (for                                       );

      (5)       dismissing the Superseding Indictment for selective prosecution/selective
                enforcement or for discovery regarding same;

      (6)       granting leave to join in the motions of Lev Parnas and Igor Fruman to the extent
                that they inure to his benefit and are not inconsistent herewith;

      (7)       granting leave to make further motions, should they be rendered necessary; and

      (8)       granting any other and further relief as to which the Court deems just and proper.

         Pursuant to the Court’s Order of October 8, 2020, the government’s response to said

motions is due no later than December 23, 2020, defendants’ replies thereto are due no later than

January 15, 2020. No oral argument has been scheduled.

Dated:          New York, New York
                December 1, 2020

                                              GERALD B. LEFCOURT, P.C.



                                              By /s/ Gerald B. Lefcourt
                                                 Gerald B. Lefcourt (GBL 5030)
                                                 Faith A. Friedman (FAF 6066)

                                              1776 Broadway, Suite 2000
                                              New York, N.Y. 10019
                                              Tel: (212) 737-0400
                                              Fax: (212) 988-6192
                                              Email: lefcourt@lefcourtalw.com
                                              Attorneys for Andrey Kukushkin
